John I. Purtle, Justice, dissenting. A. R. Civ. P., Rule 17 (c), reads as follows: No judgment shall be rendered against a prisoner in the penitentiary until after a defense is made for him by his attorney, or, if there is none, by a person appointed by the court to defend for him. I still believe we should take the rules promulgated by this court and the enactments of our General Assembly to mean exactly what they say so long as there are no ambiguities in the language used therein. A rule or statute could not be more plainly worded than the one set out above. Sometimes it seems to me this court strains at a gnat and swallows a camel. The majority has done both in the present case. In any event, they beat around the bush and come up with the wrong reasoning and results. Why should we be trying to explain away the rule in our former opinions when they were perfectly clear up until this time? In Puckett v. Needham, 198 Ark. 123, 127 S.W. 2d 800 (1939), we flatly stated: Under the statutes, the fact of confinement in the penitentiary deprives the court of jurisdiction until answer is filed by the defendant’s attorney, or until the attorney appointed by the court has made proper defense. (Italics mine.) In Shappy v. Knight, 251 Ark. 943, 475 S.W. 2d 704 (1972), we followed the rule stated in Puckett v. Needham, supra, and which has been incorporated into our code. In Shappy we stated: We think the wisdom of the legislature in enacting this statute in 1869 is amply demonstrated by the facts in this case. No doubt the legislature was aware that inmates in the penitentiary are so disadvantaged in their liberties and ability to communicate their interest directly to courts that it deemed this statute desirable to prevent misunderstandings, such as this, and to provide for the inmate’s day in court. The majority simply muddies the waters of the cases and law which have heretofore been clear and unequivocal as to judgments rendered against inmates of the penitentiary. I would affirm the trial court in compliance with the plain language stated in the rule and for reasons of precedent. Holt, J., joins in this dissent.